DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice
Subject matter of the claims 12-17 

12. The control device according to claim 1, wherein the own position estimation unit includes a time-series information own position estimation unit that estimates the own position by using time-series information including sensor information supplied in time series and outputs an estimation result as time-series information own position, and(for each moment of time GPS measurements for example )
the surface-sensed area recording unit records the surface- sensed area of the obstacle on a basis of the time-series information own position, the obstacle position information, and
the surface sensing possible range of the surface sensing unit.(recording the data from lidar radar or sonar for each moment of time is commonly done for archiving )

13. The control device according to claim 12, wherein the time-series information is three-dimensional point cloud information detected by light detection and ranging, laser imaging detection and ranging (LIDAR), and 
position information, posture, velocity, acceleration, and angular velocity detected by a wheel encoder, (commonly used for dead reckoning if GPS is not available )and
the obstacle position information generation unit generates, on a basis of the three-dimensional point cloud information, obstacle position information including a relative position and a direction of the obstacle in the surroundings.(lidar is not restricted by GPS position and can use internal navigation information for obtaining relative position)

14. The control device according to claim 12, wherein the own position estimation unit further includes a current information own position estimation unit that estimates the own position, on a basis of current information including sensor information that outputs a current sensing result, and outputs an estimation result as a current information own position.(using GPS or dead reckoning or any other sensing techniques)

15. The control device according to claim 14, wherein the current information is a parallax image imaged by the surface sensing unit including a stereo camera, the current information own position estimation unit generates a depth image on a basis of a parallax image that is the current information, extracts an image feature amount from the depth image, estimates the own position on a basis of a position associated with the image feature amount, and outputs an estimation result as the current information own position, and the own position estimation unit integrates the time-series information own position and the current information own position and outputs an integrated position as the own position. 
Claim 16 and 17 well known as shown in Preliminary report on Patentability Chapter I.

is well known in the art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2  18, 19 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu US 9221396 B1.
Regarding claims 1, 18, 19, 20 Zhu teaches
1, 18, 19, 20 A control device comprising:
an own position estimation unit(136) that estimates an own position(GPS unit generates its own position);(col 7 lines 4-19)
an obstacle position information generation unit that generates obstacle position information including a position of an obstacle in surroundings; (col 7 lines 4-19) (relative location of the other vehicles)
a surface sensing unit that senses a surface of the obstacle;(col 1 lines 18-27)
a surface-sensed area recording unit that records(col 1 lines 18-27) a surface-sensed area(col 1 lines 18-27 shape) of the obstacle on a basis of the own position(col 7 lines 4-19) (relative position), the obstacle position information(col 1 lines 18-27), and a surface sensing possible range of the surface sensing unit; (col 1 lines 18-27) and
a route planning unit(134) that plans a route on a basis of the surface-sensed area of the obstacle.(col 1 lines 28-36)

an action plan generation unit(144) that generates an action plan on a basis of the route planned by the planning unit; and(col 8 lines 5-24)
a control unit that controls an operation of the mobile body on a basis of the action plan determined by the action plan generation unit. (col 8 lines 5-24)

2. The control device according to claim 1, wherein the surface-sensed area recording unit records, as the surface-sensed area of the obstacle, a surface of the obstacle within the surface sensing possible range of the surface sensing unit. (col 1 lines 18-27)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Official Notice.
Subject matter of claims 12-17 Zhu does not teach but Official Notice teaches 
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Zhu with teaching by Official Notice in order to operate the robot or AUV in the environment which includes multiple obstacles in the condition when some of the sensor data are not available (for example GPS is absent )

Allowable Subject Matter
Claims 3-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645